Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant’s elected Group I, Claims 1-7 and 23, and the species of the 1,6-hexamethylene diisocyanate trimer as the prepolymer/oligomer, 3-ethyoxy-4-[(4-hydroxyphenyl)methyl amino]cyclobut-3-ene-1,2-dione as the reactive intermediate, and 4-[[(2-ethoxy-3,4-dioxo-cyclobuten-1-yl)amino]methyl]phenyl] N-[6-[3,5-bis[6-[[4-[[(2-ethoxy-3,4-dioxo-cyclobuten-1-yl)amino]methyl]phenoxy]carbonylamino]hexyl]-2,4,6-trioxo-1,3,5-triazinan-1-yl]hexyl]carbamate as the reaction product.
Claims 3, and 8-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Claims 1-7, and 23, are the elected invention and species for examination.

Response to Amendment
The previous objection of Claim 1 is objected to because of minor informalities are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 4-7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
The previous rejection Claims 4-7, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.
The previous rejection Claim(s) 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by EP 06611278 A1to Benard (hereinafter Benard) are withdrawn in light of the Applicant’s amendments.
The previous rejection Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-331762 A to Hayakawa et al. (hereinafter Hayakawa) are withdrawn in light of the Applicant’s amendments.
The previous rejection Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0235062 A1 to Bergmann et al. (hereinafter Bergmann) are withdrawn in light of the Applicant’s amendments.
The previous rejection Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by US 6,051,674 A to Yezrielev et al. (hereinafter Yezrielev) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 3, claim 1 recites “a prepolymer or oligomer selected from the group consisting of aliphatic diisocyanates, isocyanurates, biurets…” However, it is known in the art that aliphatic diisocyanates, such as the 1,6-hexmethylene diisocyanate (HDI), are monomers used to form the prepolymers/oligomers such as isocyanurates, biurets, iminoxadiazinediones, and allophanates. This is further evident by the Applicant’s specification which recites that the HDI trimer is an isocyanurate having the formula 
    PNG
    media_image1.png
    182
    292
    media_image1.png
    Greyscale
, which is an isocyanurate formed from the monomer HDI. Furthermore, Claim 3 recites “wherein the prepolymer or oligomer is selected from the group consisting of…1,6-hexmethylene diisocyanate (HDI).
monomers of the listed isocyanurate, biuret, etc.

Claim 23 recites “(α-ketoamides, piperazines), (α-ketoamides, anilines), or (α-ketoamides, phenols)…” It is unclear what is being claimed within the parenthesis since it contains commas without any conjunctions. For example, it is unclear whether within the parenthesis the reactive intermediate is to be two compounds of α-ketoamides and piperazines, the reactive intermediate is just one compound that is both an α-ketoamide and a piperazine, or a reactive intermediate made from ketoamides and piperazines. In accordance to the Applicant’s specification, their appears to be a few different embodiments for the reactive intermediate such as “made from α-ketoamides and piperazines, α-ketoamides and anilines, or α-ketoamides and phenols” as shown in para 48-51 of the Applicant’s specification, and then also compounds that are “α-ketoamide anilines, α-ketoamide phenols, or α-ketoamide piperazines,” as shown in para 155-157. 

Claim 2 is a dependent claim which fails to alleviate the issues above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, and 6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10003157 A1 to Andreas et al. (hereinafter Andreas).

Regarding claims 1-3, and 6, Andreas teaches a polyurethane foam formed by reacting an isocyanate compound with a compound having at least two isocyanate reactive hydrogen atoms and a compound (I) having at least one hydroxyl group (See abstract). Specifically, the isocyanate is a either a hexamethylene diisocyanate or isophorone diisocyanate, (para 46), the compound having at least two isocyanate reactive hydrogen is a polyol (Example 1, para 54-55), and compound (I) is vanillin (Example 9, para 62-63). The above polyurethane meets the claimed reaction product, the above diisocyanates meet the aliphatic diisocyanates cited in claims 1-3, and the above vanillin meets the claimed reactive intermediate cited in claims 1, and 6.

Claim(s) 1-5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-069496 A to Higashikubo (hereinafter Higashikubo)

Regarding claims 1-5, Higashikubo teaches a polyisocyanurate-modified isocyanate composition obtained by a reaction of an aliphatic diisocyanate with a hydroxyl group-containing compound and an isocyanurating catalyst and terminating agent (See abstract). Specifically in the examples, hexamethylene diisocyanate (HDI) is reacted with pentaerythritol tetrakis(di-tert-butyl-hydroxyphenol)propionate), and then further reacted with ethyl hexanol as the isocyanurate catalyst and saccharin (Example 1, para 41-42). The above .

Claim(s) 1-3, and 6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108395512 A to Xie et al. (hereinafter Xie).

Regarding claims 1-3, and 6, Xie teaches a polyurethane obtained by first reacting vanillin with triphosgene, further reacting it with sodium borohydride, and the further reacting a isophorone diisocyanate (IPDI), (English translation, para 53-55), 
    PNG
    media_image2.png
    449
    376
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    437
    446
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    322
    766
    media_image4.png
    Greyscale
 (See Chinese patent, para 27). The above polyurethane meets the claimed reaction product of claim 1, the above IPDI meets the aliphatic diisocyanate cited in claims 1-3, and the above vanillin meets the claimed reactive intermediate cited in claims 1 and 6. 

Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU 520350 A1 to Salnikova et al. (hereinafter Salnikova).

Regarding claims 1-3, Salnikova teaches a phenylenedicarbamic acid ester and ester-amides obtained by reacting Z-(NCO)2 with R1-H and R-OH, wherein Z=C6H4, R1=glycidyl, and R1=2-oxo-1-azacyclopentyl (See STN abstract). The above phenylenedicarbamic acid ester and ester-amides meets the claimed reaction product, the above C6H4-(NCO)2 is hexamethylene diisocyanate (HDI) and meets claims the aliphatic diisocyanate cited in claims 1-3, and the above R1-H, wherein R1 is 2-oxo-1-azacyclopentyl, is 2-oxazolidinone, i.e. CAS No. 497-25-6, which meets the claimed reactive intermediate of oxazolidinone.

Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al., “Isatin-N-carboxamides and their reactions,” Justus Liebigs Annalen der Chemie (1975), volume 12, pp. 2003-2014 (1975), (hereinafter Petersen).

Regarding claims 1-3, Petersen teaches a Isatin-N-carboxamide obtained by reacting an isatin with an isocyanate (See STN abstract), wherein the isatin-amide will have the Cas No. 56007-08-0, which has the formula 
    PNG
    media_image5.png
    202
    578
    media_image5.png
    Greyscale
, (See page 5 of STN pdf), which meets the claimed reaction product obtained from reacting hexamethylene diisocyanate (HDI) with the reactive intermediate of isatin.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art in the record are Andreas, Higashikubo, Xie and Salnikova, as cited above and incorporated herein.
The above Andreas, Higashikubo, Xie and Salnikova do not teach the reaction products cited in claim 7 and/or the reactive intermediates cited in claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766     

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766